Case 3:18-bk-08776-PS   Doc 89 Filed 07/03/19 Entered 07/03/19 22:10:39   Desc
                         Main Document     Page 1 of 6
Case 3:18-bk-08776-PS   Doc 89 Filed 07/03/19 Entered 07/03/19 22:10:39   Desc
                         Main Document     Page 2 of 6
Case 3:18-bk-08776-PS   Doc 89 Filed 07/03/19 Entered 07/03/19 22:10:39   Desc
                         Main Document     Page 3 of 6
Case 3:18-bk-08776-PS   Doc 89 Filed 07/03/19 Entered 07/03/19 22:10:39   Desc
                         Main Document     Page 4 of 6
Case 3:18-bk-08776-PS   Doc 89 Filed 07/03/19 Entered 07/03/19 22:10:39   Desc
                         Main Document     Page 5 of 6
Case 3:18-bk-08776-PS   Doc 89 Filed 07/03/19 Entered 07/03/19 22:10:39   Desc
                         Main Document     Page 6 of 6
